      Case 4:19-cv-04190 Document 1 Filed on 10/25/19 in TXSD Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

JEW DON BONEY,                                   §
                                                 §
       Plaintiff,                                §
                                                 §
v.                                               §     CIVIL ACTION No. 4:19-cv-4190
                                                 §
AMERICAN SECURITY                                §
INSURANCE COMPANY and                            §
MICHAEL HANKINS,                                 §
                                                 §
       Defendants.                               §

                                     NOTICE OF REMOVAL

       Defendant American Security Insurance Company (“American Security”) files this

Notice of Removal against Plaintiff Jew Don Boney (“Plaintiff”) pursuant to 28 U.S.C. §§ 1441

and 1446, as follows:

                                   I.       INTRODUCTION

       1.        This case is removable because there is complete diversity between the parties in

this litigation and the matter in controversy exceeds $75,000.00.

                        II.       COMMENCEMENT AND SERVICE

       2.        On September 10, 2019, Plaintiff commenced this action by filing an Original

Petition in the 125th Judicial District Court of Harris County, Texas, styled Cause No. 2019-

65379, Jew Don Boney v. American Security Insurance Company, et al.1 Plaintiff filed a First

Amended Petition on September 16, 2019.2




       1
           See Ex. B-1, Plaintiff’s Original Petition.
       2
           See Ex. B-2, Plaintiff’s First Amended Petition.
                                                 -1-
      Case 4:19-cv-04190 Document 1 Filed on 10/25/19 in TXSD Page 2 of 6



       3.      American Security was served with the amended petition only, and received the

service of process through its statutory agent on September 26, 2019.3

       4.      American Security timely filed an answer in state court on October 21, 2019.4

       5.      This Notice of Removal is filed within thirty days of the receipt, through service

or otherwise, of Plaintiff’s First Amended Petition and is timely filed under 28 U.S.C.

§ 1446(b)(1). This Notice of Removal is also filed within one year of the commencement of this

action, and is thus timely pursuant to 28 U.S.C. § 1446(c).

                          III.        GROUNDS FOR REMOVAL

       6.      American Security is entitled to remove the state court action to this Court

pursuant to 28 U.S.C. §§ 1332, 1441, and 1446 because this action is a civil action involving an

amount in controversy exceeding $75,000.00 between parties with diverse citizenship.

                        IV.         DIVERSITY OF CITIZENSHIP

       7.      This is an action with complete diversity of citizenship between the Plaintiff and

Defendants.

       8.      Plaintiff is a citizen of Texas.5

       9.      Defendant American Security is a foreign insurance company.6

       10.     Defendant Michael Hankins is a citizen of Indiana.7




       3
        See Ex. A, Citation.
       4
        See Ex. B-3, Defendant’s Original Answer.
      5
         See Ex. B-2, Plaintiff’s Amended Petition, ¶ 2; Ex. G-1, Accurint Comprehensive
Address Report, at p. 2 (demonstrating that Plaintiff has been domiciled in Texas since at least
September 1985).
      6
        See Ex. H, Affidavit of Carmen Collazo.
      7
        See Ex. G-2, Accurint Comprehensive Address Report, at p. 2 (demonstrating that
Hankins has been domiciled in Crawfordsville, Indiana since at least December 2000).
                                                   -2-
       Case 4:19-cv-04190 Document 1 Filed on 10/25/19 in TXSD Page 3 of 6



        11.       No change of citizenship has occurred for the parties since commencement of the

state court action. Accordingly, diversity of citizenship exists among the remaining parties to the

litigation.

                            V.        AMOUNT IN CONTROVERSY

        12.       In the Fifth Circuit, a defendant who is served with a pleading requesting an

indeterminate amount of damages has two options. The defendant may (1) remove the case

immediately, if it can reasonably conclude that the amount in controversy exceeds $75,000.00, or

(2) the defendant may wait until the plaintiff expressly pleads that the amount in controversy

exceeds that amount or serves some “other paper” indicating that the amount in controversy

exceeds that amount. 28 U.S.C. §§ 1446(b)(3), (c)(3)(A); Bosky v. Kroger Texas LP, 288 F.3d

208, passim (5th Cir. 2002). Here, this case became removable upon the receipt of Plaintiff’s

Amended Petition wherein Plaintiff asserted that he seeks monetary relief over $100,000.00.8

Thus, Plaintiff’s Amended Petition establishes that the total amount in controversy in the action

exceeds the sum of $75,000.00, and this Court has jurisdiction pursuant to 28 U.S.C. § 1332.

                                        VI.        VENUE

        13.       Venue lies in the Southern District of Texas, Houston Division, pursuant to 28

U.S.C. §§ 1441(a) and 1446(a) because Plaintiff filed the state court action in this judicial district

and division.

                            VII.        CONSENT TO REMOVAL

        14.       No Consent to Removal is necessary as American Security is the only defendant

who has been served as of the filing of this Notice of Removal. See, e.g., Miller v. Stores, No. H-

19-1539, 2019 WL 3503072, at *2 (S.D. Tex. July 16, 2019) (citing 28 U.S.C. § 1446(b)(2)(A)



        8
            See Ex. B-2, Plaintiff’s Amended Petition, ¶ 5.
                                                  -3-
      Case 4:19-cv-04190 Document 1 Filed on 10/25/19 in TXSD Page 4 of 6



and Getty Oil Corp. v. Ins. Co. of N. Am., 841 F.2d 1254, 1263 (5th Cir. 1988)) (finding consent

of defendant Blythe to Target’s removal unnecessary where “Defendant Blythe had not been

served by the date of Defendant Target’s removal”).

                                       VIII.        NOTICE

       15.     American Security will give notice of the filing of this Notice of Removal to all

parties of record pursuant to 28 U.S.C. § 1446(d). American Security will also file with the clerk

of the state court, and will serve upon Plaintiff’s counsel, a notice of the filing of this Notice of

Removal.

                            IX.         STATE COURT PLEADINGS

       16.     Copies of all state court pleadings and orders are attached to this Notice of

Removal.

                    X.            EXHIBITS TO NOTICE OF REMOVAL

       17.     The following documents are attached to this Notice as corresponding numbered

exhibits:

               A.      All Executed Process in this case;

               B.      Pleadings asserting causes of action, e.g., petitions, counterclaims, cross

                       actions, third-party actions, interventions, and all answers to such

                       pleadings;

                       1.         Plaintiff’s Original Petition;

                       2.         Plaintiff’s First Amended Petition;

                       3.         Defendant American Security Insurance Company’s Original

                                  Answer;

               C.      Docket Sheet;



                                                    -4-
      Case 4:19-cv-04190 Document 1 Filed on 10/25/19 in TXSD Page 5 of 6



               D.      An index of matters being filed;

               E.      A list of all counsel of record, including addresses, telephone numbers,

                       and parties represented;

               F.      Civil Cover Sheet;

               G.      Affidavit of Brian A. Srubar;

                       1.     Accurint Comprehensive Address Report for Jew Don Boney;

                       2.     Accurint Comprehensive Address Report for Michael Hankins;

               H.      Affidavit of Carmen Collazo.

                                 XI.        CONCLUSION

       WHEREFORE, Defendant American Security Insurance Company, pursuant to the

statutes cited herein, removes this action from the 125th Judicial District Court of Harris County,

Texas to this Court.

Dated: October 25, 2019

                                             Respectfully submitted,

                                             MCDOWELL HETHERINGTON LLP

                                             By: /s/ Bradley J. Aiken
                                                 Bradley J. Aiken
                                                 State Bar No. 24059361
                                                 Brian A. Srubar
                                                 State Bar No. 24098460
                                             First City Tower
                                             1001 Fannin Street, Suite 2700
                                             Houston, Texas 77002
                                             Telephone: 713-337-5580
                                             Facsimile: 713-337-8850
                                             Brad.aiken@mhllp.com
                                             Brian.srubar@mhllp.com

                                             ATTORNEYS FOR DEFENDANT




                                                  -5-
      Case 4:19-cv-04190 Document 1 Filed on 10/25/19 in TXSD Page 6 of 6



                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing has been served on October
25, 2019, on the following counsel and parties of record by Certified Mail:

CMRRR No. 7016 0910 0000 2773 4962
Andrew C. Cook
The Cook Law Firm, PLLC
7324 Southwest Freeway, Suite 585
Houston, Texas 77074
acc@texinsurancelaw.com

Attorneys for Plaintiff

CMRRR No. 7016 0910 0000 2773 4978
Michael Hankins
2590 E Traction Rd
Crawfordsville, Indiana 47933


                                               /s/ Brian A. Srubar
                                                Brian A. Srubar




                                              -6-
